PREMIER POWER RENEWABLE ENERGY, INC.
4961 Windplay Drive, Suite 100
El Dorado Hills, CA 95762




November 10, 2011




Hernan Martinez





 
Re:
Director Offer Letter & Agreement





Dear Hernan:


Congratulations!  On October 27, 2011, the stockholders of Premier Power
Renewable Energy, Inc., a Delaware corporation (the “Company”), elected you to a
director position on our Board of Directors (the “Board”). We are very impressed
with your credentials, and we look forward to your future success in this role.


Should you choose to accept this position as a member of the Board by signing
the letter, this letter shall constitute an agreement (“Agreement”) between you
and the Company and contains all the terms and conditions relating to the
services you are to provide.


1.           Term. This Agreement shall be for the ensuing year, effective as of
the date of this Agreement. Your term as director shall continue subject to the
provisions in Section 8 below or until your successor is duly elected and
qualified.  The position shall be up for re-election each year at the annual
stockholders’ meeting and upon re-election, the terms and provisions of this
Agreement shall remain in full force and effect.


2.           Services. You shall render services as a member of the Board
(“Board Service”).  You shall be required to attend, at minimum, 3 meetings of
the Board in person (“In-Person Meetings”) and, at minimum, 1 meeting of the
Board by telephone (“Telephonic Meetings”).  As you have been determined by the
Board to be an independent director as defined by Nasdaq Marketplace Rules, you
shall also be required to attend at least one (1) meeting with the other
independent directors without the presence of the Company’s officers and
non-independent directors.  The services described in this Section 2 shall
hereinafter be referred to as your “Duties.”
 
3.           Services for Others. You shall be free to represent or perform
services for other persons during the term of this Agreement. You agree,
however, that you do not presently perform and do not intend to perform, during
the term of this Agreement, similar Duties, consulting, or other services for
companies whose businesses are or would be, in any way, competitive with the
Company (except for companies previously disclosed by you to the Company in
writing). Should you propose to perform similar Duties, consulting, or other
services for any such company, you agree to notify the Company in writing in
advance (specifying the name of the organization for whom you propose to perform
such services) and to provide information to the Company sufficient to allow it
to determine if the performance of such services would conflict with areas of
interest to the Company.
 
 
 

--------------------------------------------------------------------------------

 


4.           Compensation.


4.1.           Cash for Meetings. You shall receive cash compensation of $2,500
for each In-Person Meeting and Telephonic Meeting that you attend. You shall be
reimbursed for reasonable expenses incurred by you in connection with the
performance of your Duties (including travel expenses for In-Person Meetings). A
Board meeting attended telephonically for which you are owed cash compensation
shall be considered a Telephonic Meeting if it is a meeting, at the Company’s
sole discretion, to be of substantive significance and not incidental to your
role on the Board.


4.2.           Monthly Cash Fee.  You shall receive cash compensation of $1,000,
pro rata, for each month of your Board Service.


4.3.           Stock. You shall also receive 16,500 shares of the Company’s
common stock, par value $0.0001 per share (“Common Stock”), after the completion
of your first (1st) full year of Board Service.  After the completion of a
second (2nd) full year of Board Service, if any, under this Agreement, you shall
receive another 16,500 shares of Common Stock.  After the completion of a third
(3rd) full year of Board Service, if any, under this Agreement, you shall
receive another 17,000 shares of Common Stock.  The Company shall use its best
efforts to issue shares of its Common Stock pursuant to this Section 4.3 in a
timely manner.  The Common Stock issued pursuant to this Section 4.3 shall be
issued as grants pursuant to the Company’s 2008 Equity Incentive Plan.


5.   D&O Insurance Policy. During the term under this Agreement, the Company
shall include you as an insured under an officers and directors insurance policy
with coverage not less than $5,000,000, which the Company shall obtain within a
reasonable period of time.


6.   No Assignment. Because of the personal nature of the services to be
rendered by you, this Agreement may not be assigned by you without the prior
written consent of the Company.


7.   Confidential Information; Non-Disclosure. In consideration of your access
to the premises of the Company and/or you access to certain Confidential
Information of the Company, in connection with your business relationship with
the Company, you hereby represent and agree as follows:


7.1.           Definition. For purposes of this Agreement, the term
“Confidential Information” means:


a. Any information which the Company possesses that has been created,
discovered, or developed by or for the Company, and which has or could have
commercial value or utility in the business in which the Company is engaged; or


b. Any information which is related to the business of the Company and is
generally not known by non-Company personnel.
 
 
 

--------------------------------------------------------------------------------

 
 
c. By way of illustration, but not limitation, Confidential Information includes
trade secrets and any information concerning products, processes, formulas,
designs, inventions (whether or not patentable or registrable under copyright or
similar laws, and whether or not reduced to practice), discoveries, concepts,
ideas, improvements, techniques, methods, research, development and test
results, specifications, data, know-how, software, formats, marketing plans, and
analyses, business plans and analyses, strategies, forecasts, customer and
supplier identities, characteristics, and agreements.


7.2.           Exclusions. Notwithstanding the foregoing, the term Confidential
Information shall not include:


a. Any information which becomes generally available to the public other than as
a result of a breach of the confidentiality portions of this Agreement, or any
other agreement requiring confidentiality between the Company and you;


b. Information received from a third party in rightful possession of such
information who is not restricted from disclosing such information; and
 
c. Information known by you prior to receipt of such information from the
Company, which prior knowledge can be documented.


d.           Information that is disclosed to an order or requirement of a
court, government administrative agency, or other governmental body.


7.3.   Documents. You agree that, without the express written consent of the
Company, you will not remove from the Company's premises, any notes, formulas,
programs, data, records, machines, or any other documents or items which in any
manner contain or constitute Confidential Information, nor will you make
reproductions or copies of same. In the event you receive any such documents or
items by personal delivery from any duly designated or authorized personnel of
the Company, you shall be deemed to have received the express written consent of
the Company. In the event that you receive any such documents or items, other
than through personal delivery as described in the preceding sentence, you agree
to inform the Company promptly of your possession of such documents or items.
You shall promptly return any such documents or items, along with any
reproductions or copies to the Company upon the Company's demand, upon
termination of this Agreement, or upon your termination or Resignation, as
defined in Section 8 herein.


7.4.   No Disclosure. You agree that you will hold in trust and confidence all
Confidential Information and will not disclose to others, directly or
indirectly, any Confidential Information or anything relating to such
information without the prior written consent of the Company, except as maybe
necessary in the course of your business relationship with the Company. You
further agree that you will not use any Confidential Information without the
prior written consent of the Company, except as may be necessary in the course
of your business relationship with the Company, and that the provisions of this
paragraph (d) shall survive termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


8.            Termination and Resignation. Your membership on the Company’s
Board may be terminated for any or no reason at a meeting called expressly for
that purpose by a vote of the stockholders holding at least fifty percent (50%)
of the shares of the Company’s issued and outstanding shares entitled to
vote.  Your membership on the Company’s Board may also be terminated for cause
by a majority of the Board.  You may also terminate your membership on the Board
for any or no reason by delivering your written notice of resignation to the
Company (“Resignation”), and such Resignation shall be effective upon its
acceptance by the Board, provided, however, that if the Board has not acted on
such written notice within ten days from its date of delivery, then your
Resignation shall upon the tenth day be deemed accepted by the Board. Upon the
effective date of the termination or Resignation, your right to compensation
hereunder will terminate subject to the Company's obligations to pay you any
cash compensation (or equivalent value in Company common stock shares) that you
have already earned and to reimburse you for approved expenses already incurred
in connection with your performance of your Duties as of the effective date of
such termination or Resignation.


9.   Governing Law. All questions with respect to the construction and/or
enforcement of this Agreement, and the rights and obligations of the parties
hereunder, shall be determined in accordance with the law of the State of
California applicable to agreements made and to be performed entirely in the
State of California.
 
10.   Entire Agreement; Amendment; Waiver; Counterparts. This Agreement
expresses the entire understanding with respect to the subject matter hereof and
supersedes and terminates any prior oral or written agreements with respect to
the subject matter hereof. Any term of this Agreement may be amended and
observance of any term of this Agreement may be waived only with the written
consent of the parties hereto. Waiver of any term or condition of this Agreement
by any party shall not be construed as a waiver of any subsequent breach or
failure of the same term or condition or waiver of any other term or condition
of this Agreement. The failure of any party at any time to require performance
by any other party of any provision of this Agreement shall not affect the right
of any such party to require future performance of such provision or any other
provision of this Agreement. This Agreement may be executed in separate
counterparts each of which will be an original and all of which taken together
will constitute one and the same agreement, and may be executed using facsimiles
of signatures, and a facsimile of a signature shall be deemed to be the same,
and equally enforceable, as an original of such signature.


11.   Cancellation of Advisory Role. This Agreement’s effectiveness shall
terminate your previous role as an advisor to the Board and terminate the
Advisory Agreement entered into by you and the Company on August 11, 2011.  By
signing this Agreement, you acknowledge that no shares of Common Stock have
vested, and thus no such shares are owed to you, under the terms of such
Advisory Agreement.  Any cash compensation owed to you under such Advisory
Agreement shall be paid to you as soon as practicable.


[Remainder of Page Left Blank Intentionally]
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement has been executed and delivered by the undersigned and is made
effective as of the date set first set forth above.
 

 
Sincerely,
         
PREMIER POWER RENEWABLE ENERGY, INC.
         
 
By:
/s/ Dean Marks      
Dean Marks
     
Chief Executive Officer
 



 
AGREED AND ACCEPTED:




/s/ Hernan Martinez
Hernan Martinez